Case 1:19-cr-00270-RBJ Document 17 Filed 12/05/19 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

Criminal Case No: 19-cr-00270-RBJ

UNITED STATES OF AMERICA,

               Plaintiff,
v.

1. ADAM M. HAUSMAN,

             Defendant.


          GOVERNMENT’S OBJECTION TO DEFENDANT’S MOTION FOR
                       VARIANT SENTENCE [#16]


       The United States of America, by and through Jason R. Dunn, United States Attorney for

the District of Colorado, and Tim R. Neff, Assistant United States Attorney, hereby files its

Objection to the Defendant’s Motion.

       The Government objects to Defendant’s Motion for a Variant Sentence [#16]. In doing

so, the Government incorporates its arguments and reasons set forth in its Sentencing Statement.

       Respectfully submitted this 5th day of December, 2019.

                                                     JASON R. DUNN
                                                     United States Attorney

                                                     By: s/Tim Neff
                                                     TIM NEFF
                                                     Assistant U.S. Attorney
                                                     United States Attorney’s Office
                                                     1801 California, Suite 1600
                                                     Denver, Colorado 80202
                                                     (303) 454-0367
                                                     (303) 454-0402 (fax)
                                                     Tim.Neff@usdoj.gov
                                                     Attorney for Government


                                                1
Case 1:19-cr-00270-RBJ Document 17 Filed 12/05/19 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 5th day of December, 2019, I electronically filed the
foregoing GOVERNMENT’S OBJECTION TO DEFENDANT’S MOTION FOR
VARIANT SENTENCE [#16] with the Clerk of the Court using the CM/ECF system, which
will send notification of such filing to all counsel of record.




                                                          s/ Amy McDaniel
                                                          Amy McDaniel
                                                          Legal Assistant
                                                          U.S. Attorney’s Office




                                              2
